Name: 79/319/EEC: Commission Decision of 13 March 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'EDA automatic magnetic observatory system, model Amos MK II'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-28

 Avis juridique important|31979D031979/319/EEC: Commission Decision of 13 March 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'EDA automatic magnetic observatory system, model Amos MK II' Official Journal L 076 , 28/03/1979 P. 0021 - 0021 Greek special edition: Chapter 02 Volume 7 P. 0108 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 MARCH 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' EDA AUTOMATIC MAGNETIC OBSERVATORY SYSTEM , MODEL AMOS MK II ' ( 79/319/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 29 AUGUST 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' EDA AUTOMATIC MAGNETIC OBSERVATORY SYSTEM , MODEL AMOS MK II ' , INTENDED FOR USE IN SPACE RESEARCH AND , IN PARTICULAR , FOR RECORDING THE EARTH ' S MAGNETIC FIELD , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 7 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A FLUX-GATE MAGNOMETER , FITTED WITH A PROTON MAGNETOMETER , RECORDER AND MAGNETIC TAPE STATION ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS WHICH , IN PARTICULAR , PERMIT CONTINUOUS MEASUREMENT AND RECORDING OF FOUR GEOMAGNETIC ELEMENTS , AS WELL AS THE USE MADE OF IT MAKE IT AN APPARATUS SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS THEREFORE IT MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS , IN PARTICULAR , IS THE CASE WITH ' THREE AXIS MAGNETOMETER , TYPE FG4/3 ' MANUFACTURED BY THORN AUTOMATION LTD , PO BOX 4 , RUGELEY , STAFFS WS15 1DR , ENGLAND , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' EDA AUTOMATIC MAGNETIC OBSERVATORY SYSTEM , MODEL AMOS MK II ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 MARCH 1979 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION